Citation Nr: 1455103	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  11-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement regarding the October 2008 rating decision.  

2.  Whether there was clear and unmistakable error (CUE) in an October 2008 rating decision in the failure to assign a separate compensable rating for alcohol dependence due to service-connected posttraumatic stress disorder (PTSD).

3.  Whether there was CUE in an October 2008 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.  The Veteran passed away in October 2011.  The appellant is the Veteran's surviving spouse.  She is proceeding with the appeal through substitution.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 notice of untimely submission of a notice of disagreement and a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

The appellant testified at a videoconference Board hearing in September 2013.  A transcript of that hearing has been associated with the claims file.

The issue of whether there was CUE in rating decisions dated in October 2008 and September 2010 that continued a 30 percent rating for the Veteran's PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is needed prior to reaching a decision in this case.

As for the claim regarding the timeliness of the notice of disagreement (NOD) submitted for the October 2008 rating decision, additional development is needed to ensure that the Board has a complete record upon which to decide the claim.  Here, the Board notes that VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the Social Security Administration (SSA).  The appellant has submitted SSA records in conjunction with this claim.  The records are on a CD and are encrypted.  The Board has been unable to access the records.  

The Board acknowledges that the current issue on appeal is procedural, rather than substantive.  The appellant, however, has asserted that that the notice of disagreement was mailed in a timely manner.  The representative has claimed that the notice was in the possession of the VA as subsequent notices were marked as duplicates.  The Board acknowledges that that the SSA often obtains records from the VA prior to making a determination.  In an effort to provide every possible avenue of allowing the Veteran's appeal, the Board finds that remand is necessary to obtain any outstanding SSA records.

Regarding the remaining claims, in an October 2008 rating decision, the RO denied the Veteran's claim for a rating higher than 30 percent disabling for PTSD with alcohol dependence and his claim for entitlement to a TDIU.  The Veteran did not submit a NOD as to October 2008 rating decision or submit pertinent evidence within the appeal period.  In a January 2010 statement, the Veteran's attorney raised the issues of whether there was CUE in the October 2008 rating decision with regards to the RO's failure to assign a separate compensable rating for the Veteran's alcohol dependence due to his PTSD, and the denial of the TDIU claim, to include whether benefits were warranted on an extraschedular basis.  The issues of whether there was CUE in the October 2008 rating decision as to the alcohol dependence and TDIU claims were denied in a September 2010 rating decision.  In an October 2010 statement, the Veteran, through his representative, again alleged CUE in the October 2008 rating decision that denied claims for a separate rating for alcohol dependence and TDIU benefits.  

The Board finds that the Veteran's October 2010 submission constitutes a valid NOD, submitted prior to his death, as to the September 2010 rating decision that determined that there was not CUE in the October 2008 rating decision that failed to assign a separate rating for alcohol dependence due to his PTSD and denied the claim for entitlement to a TDIU.  As the appellant in this case has been designated a proper substitute claimant, the claims may be processed to completion.  However, the appellant has not been issued a statement of the case with respect to these claims.  Therefore, the issues must be remanded for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case (SOC) pertaining to the issues of whether there was CUE in the October 2008 rating decision that failed to assign a separate rating for alcohol dependence due to service-connected PTSD, and entitlement to TDIU benefits.  In connection therewith, the appellant should be provided with appropriate notice of her appellate rights.  If, and only if, the appellant files a timely substantive appeal in response to the SOC, the case must be returned to the Board for further appellate consideration.

2.  The RO should attempt to obtain and associate with the file any SSA records related to his claimed disabilities, to include the SSA decision granting disability benefits.  The RO should document any attempts to obtain these records, to include any negative responses.  

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the Veteran's notice of disagreement was timely.  The appellant and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



